718 S.E.2d 379 (2011)
AMWARD HOMES, INC., et al.
v.
TOWN OF CARY.
No. 390PA10-1.
Supreme Court of North Carolina.
October 10, 2011.
Michael B. Brough, John C. Cooke, Burley B. Mitchell, Jr., Michael T. Henry, Raleigh, for Town of Cary.
William J. Brian, Jr., Morrisville, for Amward Homes, Inc., et al.
Kimberly S. Hibbard, General Counsel, for N.C. League of Municipalities.
J. Michael Carpenter, General Counsel, for N.C. Home Builders Association.
The following order has been entered on the motion filed on the 6th of October 2011 by Defendant (Town of Cary) for Leave to File a Reply Brief:
"Motion Allowed by order of the Court in conference, this the 10th of October 2011."
JACKSON, J. recused.